Citation Nr: 1717124	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  10-25 556	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for Crohn's disease, to include as due to in-service exposure to herbicides.

2.  Entitlement to service connection for a skin disability of the arms and legs (claimed as jungle rot), to include as due to in-service exposure to herbicides.

3.  Entitlement to a disability rating greater than 20 percent for chronic lower back syndrome to include residuals of spinal meningitis for the period prior to September 11, 2013.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to an effective date earlier than June 25, 2014, for the grant of 
100 percent for coronary artery disease (CAD) status post myocardial infarction status post coronary artery bypass grafting.  


REPRESENTATION

Veteran represented by:	Martin S. High, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1969.

These matters came to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2011, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In an April 2014 rating decision, the RO granted service connection for coronary artery disease status post myocardial infarction status post coronary artery bypass grafting, assigning a 10 percent rating, effective March 25, 2002, and a 30 percent rating, effective August 19, 2008.  In a July 2014 rating decision, the RO assigned a 100 percent rating, effective June 25, 2014.  In May 2015, the Veteran filed a notice of disagreement seeking a 100 percent rating prior to June 25, 2014.  A statement of the case was issued in March 2016 and a substantive appeal was received in May 2016.  

In a September 2015 rating decision, the RO assigned a 40 percent disability rating to residuals of spinal meningitis, effective September 11, 2013.  In September 2015, the RO issued a Supplemental Statement of the Case.  In October 2015, the Veteran submitted a signed 'Appeals Satisfaction Notice' in which he expressed satisfaction with the decision.  Likewise, in another October 2015 submission, the Veteran expressed that he agreed with the decision to award a 40 percent rating.  The Board finds a full, proper withdrawal of the rating issue for the lumbar spine has not been made under 38 C.F.R. § 20.204 (2016).  See DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (stating that the withdrawal of an appeal must be "explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant"), but the Board finds that the Veteran did withdraw this issue from the grant of the 40 percent rating by expressing his agreement with the decision.  As such, the Board will only consider whether a 40 percent rating is warranted prior to September 11, 2013.  

The issues of entitlement to service connection for a skin disability and entitlement to a TDIU for the period prior to February 27, 2009 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that Crohn's disease manifested during service, or is otherwise related to the Veteran's active service.

2.  Prior to May 4, 2010, chronic lower back syndrome has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine, or by incapacitating episodes having a total duration of at least 6 weeks.  

3.  From May 4, 2010, chronic lower back syndrome has not been manifested by forward flexion of the thoracolumbar spine 30 degrees or less, or by incapacitating episodes having a total duration of at least 4 weeks.

4.  From February 27, 2009, the Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for Crohn's disease have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  For the period prior to May 4, 2010, the criteria for entitlement to a disability rating in excess of 20 percent for chronic lower back syndrome to include residuals of spinal meningitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2016).

3.  For the period from May 4, 2010, the criteria for entitlement to a disability rating of 40 percent for chronic lower back syndrome to include residuals of spinal meningitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2016).

4.  From February 27, 2009, the criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25, 4.26 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  

Regarding notice, the RO sent the Veteran letters in March 2009, June 2009, and September 2009 pertaining to his service connection claims and increased rating claim.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Such letter also informed the Veteran of the type of information and evidence needed to establish a disability rating and effective date.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  

The Board finds that all necessary development has been accomplished with regard to the issue addressed in the decision below, to include substantial compliance with the Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was afforded a VA examination in September 2013 with regard to his claimed Crohn's disease, and his lumbar spine disability.  He was afforded a VA examination in June 2014 with regard to his coronary artery disease.

The Virtual folder contains the Veteran's service treatment records, identified post-service treatment records, records from the Social Security Administration (SSA) and lay contentions and testimony of the Veteran.  No additional evidence has been identified by the Veteran with regard to the disabilities addressed below.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims discussed below.  

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997), overruled on other grounds by Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker, 
708 F.3d at 1336-37.

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116 (f).  

In its 2013 decision on service connection for diabetes, the Board found that the Veteran served aboard the U.S.S. Virgo when it anchored in the mouth of the Saigon River on February 27, 1967, and that it was presumed that the Veteran was exposed to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

It is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308 (a)(6)(ii).  Crohn's disease is not a presumptive condition.  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  
See e.g., Notice, 77 Fed. Reg. 47924-28 (Aug. 10, 2012). 

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See 38 C.F.R. § 3.159(a)(2) (stating that competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience; lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Under the "benefit of the doubt" rule, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the veteran shall prevail upon the issue.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

The Veteran claims entitlement to service connection for Crohn's disease due to an in-service diagnosis of meningitis and/or his presumed exposure to Agent Orange.  05/08/2013 Hearing Testimony at 10-13.  

Service treatment records do not reflect any complaints or treatment for Crohn's disease.  Service treatment records include documentation of treatment for aseptic meningitis in May 1966.  Prior in-service diagnoses also included "flu syndrome with meningisums," characterized by symptoms such as headaches, muscle aching, fever, chills, some nausea and dizziness.  07/21/1971 STR-Medical at 24.  

While there is no in-service treatment for Crohn's disease, he was treated for meningitis and it is presumed that he was exposed to Agent Orange during active service.  38 C.F.R. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  As such, the Board finds the in-service event element of service connection has been established.  The Board will now turn to evidence related to a current disability.  

A June 1998 evaluation reflects a priory history of Crohn's disease and that Crohn's disease was diagnosed in 1983 after undergoing a partial colectomy, noting that the diagnosis was made by biopsy and the pathological biopsy on the tissue.  09/09/2002 Medical Treatment Record-Non-Government Facility at 12, 14.  In light of the foregoing evidence, the Board finds a current disability of Crohn's disease has been established.  Next, the Board will address the nexus element of service connection. 

January 2010 correspondence from the Veteran's treating nurse practitioner, J.M., reflects that the Veteran was treated aboard ship while in the service for nausea and abdominal pain after his Agent Orange exposure.  J.M. opined that his Crohn's disease is secondary to Agent Orange exposure.  01/14/2010 Third Party Correspondence.

In September 2011 correspondence from J.M., a history of spinal meningitis was noted.  The examiner stated that he had no previous gastrointestinal disorder prior to that infection.  The examiner stated that the Veteran has Crohn's disease and it is likely that the spinal meningitis resulted in an irritable bowel scenario over the years resulting in development of the Crohn's bowel disorder.  09/29/2011 Third Party Correspondence.

The opinions of J.M., however, are not supported by any clinical rationale.  
See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); see also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (noting that the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  Thus, without such reasoning in support of the conclusion reached, the Board finds that these opinions are entitled to limited, if any, probative weight.

In September 2013, the Veteran underwent a VA examination.  The examiner opined that Crohn's disease was less likely than not incurred in or caused by service.  The examiner stated that although he had abdominal pain in service, the medical literature links it to his aceptic viral meningitis which fully resolved with symptoms consistent with meningitis not Crohn's in service.  The examiner found no diagnosis of Crohn's until 1983, 14 years later.  In addition, Crohn's and viral meningitis are not presumptive for Agent Orange exposure.  The medical literature evidence shows heredity as the etiology since he had no chronic condition in service or evidence showing a greater than 50 percent link.  The examiner also commented that the medical literature evidence does not link the development of Crohn's disease to his acute self-limiting aseptic viral meningitis that fully resolved without evidence of any residuals.  The examiner found no evidence to link any immune system abnormal response that caused it to attack the cells in the digestive tract too.  The examiner found no diagnosis of Crohn's until 14 years.  In addition, Crohn's and viral meningitis are not presumptive for Agent Orange exposure.  

The Board has given consideration to the Veteran's lay assertions, in-service and post-service treatment records, and the VA opinion of record.  The September 2013 VA examiner found no relationship between his Crohn's disease and his meningitis and Agent Orange exposure, explaining that the likely etiology was heredity.  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record and consideration of the pertinent facts - such as the in-service event and his subsequent medical treatment - the Board finds such opinion is important evidence that weighs against a linkage to service.  Based on the current state of record, to include the September 2013 VA examination and opinion, the Board cannot reach a finding that the Veteran has Crohn's disease that manifested in service or is otherwise due to his active service, to include meningitis or Agent Orange exposure.  There is no contrary competent opinion of record considering the entirety of the facts and providing a rationale.

The Board has given consideration to the lay evidence from the Veteran pertaining to his Crohn's disease, to include his assertion that he has the condition due to meningitis and Agent Orange exposure.  As detailed, while the evidence establishes that the Veteran suffered from meningitis during service and is presumed to have been exposed to Agent Orange during service, the Veteran does not otherwise have the requisite medical expertise to find that his current Crohn's disease is due to service.  His opinion in this regard is not competent, given the complexity of the medical question involved, to include the etiology of the disease in question.  
See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (recognizing that orthopedic ACL tear is too medically complex for lay evidence to competent to diagnose); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (stating that lay persons not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  In light of the in-service events, his lay assertions, and current diagnosis, the Board sought a medical opinion that returned with a negative conclusion and supporting rationale.  The Board finds that the competent medical opinion from a person with specialized training and experience outweighs the lay contentions of the Veteran, especially in the case of a complex disorder of the digestive system, such as Crohn's.  The Veteran has otherwise provided no support for his assertions that his Crohn's disease is due to active service.

In conclusion, the most probative evidence is against a link between the claimed Crohn's disease and active service.  As the preponderance of the evidence is against the issue, reasonable doubt does not arise, and the service connection is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased rating

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Lumbar spine disability

Pertinent laws and regulations

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14. 

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the DCs predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain must be supported by pathology and shown through objective observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40); see Mitchell, 
25 Vet. App. at 38 (examination reports should address any range of motion loss specifically due to pain and any functional loss due to pain during flare ups).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court of Appeals for Veterans Claims has held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  In this case, remand is not necessary to obtain another examination regarding the lumbar spine as the question for a higher rating is whether there is ankylosis present, and a higher rating could not be awarded based on range of motion findings.  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled movements smoothly; and 
(f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

The Board has reviewed all the evidence in the Virtual folders, which includes: his contentions, treatment reports, and VA examination reports.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Diagnostic Codes for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome. 

Lumbosacral strain is Diagnostic Code 5237.  Intervertebral disc syndrome is Diagnostic Code 5243. 

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned, in pertinent part, as follows: 

20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

40 percent - Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and 

100 percent- Unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for disability with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Analysis

The Veteran applied for an increased rating in February 2009.  A 20 percent rating is in effect prior to September 11, 2013.  

In order to obtain a higher schedular rating, the Veteran's disability would have to manifest forward flexion of the thoracolumbar spine 30 degrees of less, or favorable ankyloses of the entire thoracolumbar spine.  

The basis of the RO granting a 40 percent rating for the lumbar spine disability, effective September 11, 2013, was that forward flexion was 30 degrees and 
20 degrees after repetitive testing, and his combined range of motion of the thoracolumbar spine was not greater than 120 degrees.  See 09/11/2013 VA Examination.  Prior to this, the Veteran's lumbar spine disability was last evaluated in a VA examination conducted in February 2010.  At this examination, the Veteran was able to forward flex to 50 degrees and extend to 8 degrees.  He also had lateral flexion to 17 degrees bilaterally with rotation to 30 degrees bilaterally.  Significantly, however, within months of this examination in May 2004, the Veteran sought treatment for his low back and was actually "unable to bend" either forward or backward at the waist, and had side-to-side flexion of only 5 to 10 degrees maximum.  11/18/2015 CAPRI at 476.  In September 2011, the Veteran testified that his back disability had worsened in severity since his February 2010 VA examination, and that his treating physician had recently noted limitation of flexion to only 30 degrees.  05/08/2013 Hearing Testimony at 3.

Based on the May 4, 2010 objective findings, the Veteran's subjective complaints, and the objective findings contained in the September 2013 VA examination report, a 40 percent rating is assigned effective May 4, 2010.  With regard to entitlement to a rating in excess of 40 percent from May 4, 2010, as the competent evidence does not show that the spine is ankylosed, a higher rating is not warranted.  

Prior to May 4, 2010, the competent evidence of record does not support a finding in excess of 20 percent.  As detailed, on examination in February 2010 flexion was to 50 degrees.  Thus, the evidence of record does not support forward flexion of the spine 30 degrees or less, and a 40 percent rating is not warranted.  

Additionally, concerning the period prior to May 4, 2010, there is no indication in the record of incapacitating episodes having a total duration of at least 4 weeks.  From May 4, 2010, there is no indication in the record of incapacitating episodes having a total duration of at least 6 weeks.  The February 2010 VA examination reflects that the Veteran denied any incapacitating episodes over the prior 
12 months.  Likewise, the evidence does not show that the Veteran has been prescribed bedrest by a physician to treat this disability amounting to at least 4 or 
6 weeks.  Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability warrants a higher rating than the current 20 percent rating prior to May 4, 2010, and a higher rating than 40 percent for the period from May 4, 2010.

The Veteran has reported pain and limited motion associated with his back, thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, as well as DeLuca and Mitchell.  The September 2013 VA examiner commented that pursuant to Mitchell a 10 degree loss of motion would occur which is contemplated in the 
40 percent rating.  There is no support in the objective medical evidence of record for an increased rating based on evidence of functional loss.  

Prior to May 4, 2010, a rating in excess of 20 percent is not warranted, and from May 4, 2010 a rating in excess of 40 percent is not warranted.  The VA examination reports and treatment records do not support increased disability ratings based on range of motion findings and due to functional limitations and loss.  While acknowledging the Veteran's functional impairment and limitations due to his lumbar spine disability, the Board finds that the respective 20 and 40 percent disability ratings adequately compensates him for any pain or functional loss.  Thus, the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 does not provide a basis for a higher ratings here.  See DeLuca, 8 Vet. App. at 204 -07.

A separate rating is in effect for radiculopathy of the left lower extremity, rated 
10 percent disabling.  Radiculopathy of the right lower extremity has not been identified by competent and credible evidence, thus a separate rating is not warranted.  09/11/2013 VA Examination at 25.  There is otherwise no basis for assigning separate compensable ratings for neurological manifestations.  Bowel or bladder impairment has not been shown.  

Entitlement to a TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities of one or both upper extremities, including the bilateral factor, will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

Service connection is in effect for coronary artery disease (10% 03/25/2002; 30% 08/19/2008; 100% 06/25/2014); chronic lower back syndrome (20% 03/25/2002; 40% 05/04/2010); diabetes mellitus, type II (20% February 27, 2009); radiculopathy, left lower extremity (10% 02/27/2009); peripheral neuropathy, left lower extremity (10% 02/27/2009); peripheral neuropathy, right lower extremity (10% 02/27/2009); scar, forehead (0% 03/29/1978); and scar, residuals of coronary artery bypass graft (0% 03/25/2002).  His combined rating from February 27, 2009 is 70 percent and as his diabetes mellitus and associated peripheral neuropathy of the right and left lower extremities are from a common etiology, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are met.

In determining whether a claimant is unable to secure or follow a substantially gainful occupation, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history.  

The Veteran reported that he owned a lawn maintenance/landscape business from March 1983 through November 5, 2001, and stopped working due to his lumbar spine disability.  12/10/2007 VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability; 10/29/2002 Medical Treatment Record-Non-Government Facility.

The Veteran has been awarded Social Security Administration (SSA) benefits from November 5, 2001, due to a primary diagnosis of coronary artery disease and a secondary diagnosis of disorders of back.  01/27/2010 SSA-831 Disability Determination and Transmittal.

A February 2010 VA examination does not reflect a specific opinion from the VA examiner regarding employability but does reflect the Veteran's assertion that he last worked in 2001 as a landscaper and is in receipt of SSA disability due to coronary artery disease, diabetes, Crohn's disease, and his back complaints.  He reported difficulty dressing himself due to back pain, to especially include putting on shoes, and that he uses a back brace on his lumbar spine.  02/08/2010 VA Examination.  

The September 2013 VA examiner opined that the Veteran's lumbar spine disability precludes gainful employment, specifically lifting up to 10 pounds and walking up to 100 yards.  09/11/2013 VA Examination at 27.

The June 2014 VA cardiac examination reflects the opinion that the Veteran's ability to work would be decreased by 75 percent with light activities and more than 75 percent with lifting, walking, bending, and exertion.  This report also notes that the Veteran has "to rest a lot" and that his progressive fatigue significantly impacts his ability to function and perform many simple activities of daily living.

Affording the Veteran the benefit of the doubt that the evidence is in equipoise regarding this material issue, the Board finds evidentiary support to conclude that the Veteran's service-connected disabilities to secure of follow a substantially gainful occupation.  His symptomatology associated with his (1) lumbar spine disability (with associated radiculopathy), (2) coronary artery disease, and 
(3) diabetes mellitus (with associated peripheral neuropathy) combined with his work history consisting of employment with physical demands, affects his ability to maintain gainful employment in a non-sedentary environment.  The Veteran's employment experience consists of physical demands associated with lawn maintenance and landscaping.  The evidence of record supports a finding that the Veteran is precluded from gainful employment due to his service-connected disabilities.  Indeed, the September 2013 examination report reflects that the Veteran can only lift up to 10 pounds and walk up to 100 yards.  As detailed, the Veteran stopped working in November 2001 due to his service-connected disabilities, and he was awarded SSA disability benefits in November 2001, due specifically to his coronary artery disease and lumbar spine disability.  However, service connection was not established for coronary artery disease until March 25, 2002, and his service-connected disabilities did not meet the scheduler criteria for a TDIU until February 27, 2009.  The Board took jurisdiction of the TDIU claim following receipt of his February 23, 2009 lumbar spine increased rating claim, although the Board acknowledges a claim for a TDIU was received on December 10, 2007.  Thus, a TDIU is awarded effective February 27, 2009, the date his service-connected disabilities meet the scheduler criteria for a TDIU per § 4.16(a) and the period from December 10, 2007 to February 26, 2009 is addressed in the Remand section below. 


ORDER

Service connection for Crohn's disease is denied.

Prior to May 4, 2010, entitlement to a disability rating in excess of 20 percent for chronic lower back syndrome to include residuals of spinal meningitis is denied.

From May 4, 2010, entitlement to a disability rating of 40 percent for chronic lower back syndrome to include residuals of spinal meningitis is granted.  

Effective February 27, 2009, TDIU is granted.


REMAND
Skin disability

The Veteran asserts that his skin disability is related to in-service meningitis and/or presumed Agent Orange exposure.  The Veteran has testified that he has had recurrent problems with eczema, psoriasis, and other skin conditions manifested by blisters.  05/08/2013 Hearing Testimony at 13.  The Veteran and his spouse have also competently asserted that the Veteran has experienced skin problems associated with his claimed disabilities since he first experienced them during his period of service, and these symptoms continue to this day.  

Service treatment records reflect that the Veteran was treated for a heat rash on his groin in June 1969.  07/21/1971 STR-Medical at 11.  

A November 2003 VA treatment record reflects an assessment of poison ivy dermatitis.  02/26/2004 Medical Treatment Record-Government Facility at 9.  

A May 2013 VA treatment record reflects the Veteran's report of being diagnosed with blisters as eczema and he was prescribed ointment.  11/18/2015 CAPRI at 376.  

An October 2014 VA treatment record reflects that the Veteran was seen for a heavy rash on his chest and folliculitis was diagnosed.  02/23/2015 CAPRI at 30.  
A December 2014 VA treatment record reflects an assessment of folliculitis.  11/18/2015 CAPRI at 194.  

In September 2013, the Veteran underwent a VA examination.  The Veteran reported a groin rash from jungle rot and jock rash with recurrent itching and burning requiring antifungal cream.  The examiner found no objective evidence to support a diagnosis of a chronic condition related to blisters, psoriasis or eczema.  The examiner found evidence of tinea of the groin but found no evidence in service for this condition.  

An addendum opinion is required as service treatment records do reflect treatment for a groin rash in June 1969 as noted above, and the examiner failed to comment on the etiology of the Veteran's folliculitis, a skin disability assessed during the period since the claim was filed with VA.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  Moreover, the examiner failed to address whether he had a skin disability due to his in-service treatment for meningitis in 1966 or due to his presumed exposure to Agent Orange.  


CAD

On the VA Form 9, received by VA on May 3, 2016, for an earlier effective date for the 100 percent rating for CAD, the Veteran request a Board videoconference hearing.  The Veteran's representative, Disabled American Veterans, repeated this request for a videoconference hearing in a May 12, 2016 statement in lieu of VA Form 646.  As the Veteran has yet to be scheduled for a videoconference hearing, the Board finds that a remand is necessary to provide such an opportunity.  

TDIU

As detailed hereinabove, a TDIU has been awarded effective February 27, 2009, but the Veteran filed a claim for a TDIU on December 10, 2007.  Such claim was not adjudicated by the RO until subsequent to the Board taking jurisdiction of the claim per Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See 11/05/2009 Notification Letter.

For the period prior to February 27, 2009, the Veteran's service-connected disabilities do not meet the minimum scheduler criteria for a TDIU.  38 C.F.R. § 4.16(b).  As stated above, the Veteran has been unemployed since November 2001, to include a finding of such by SSA.  

Due to the complex and intertwined nature of the Veteran's service-connected disabilities, to include his (1) lumbar spine disability (with associated radiculopathy), (2) coronary artery disease, and (3) diabetes mellitus (with associated peripheral neuropathy), the Board finds comments and description from a person with specialized training would be of considerable assistance in this case.  The period in question is from December 10, 2007 to February 26, 2009.  Then, submit the file to the Director, Compensation Service, for extraschedular consideration per § 4.16(b) with respect to any periods on appeal for which the percentage thresholds of 38 C.F.R. § 4.16(a) have not been met.  


Accordingly, the case is REMANDED for the following actions:

1.  Request that the September 2013 VA examiner (or another qualified VA examiner if the September 2013 examiner is unavailable) review the virtual file and provide an opinion as to whether a skin disability, to include folliculitis or groin rash or eczema, at least as likely as not (50 percent or greater probability) related to the Veteran's period of active service, to include his documented in-service treatment for meningitis in 1966, his treatment for a groin rash in June 1969, and his presumed exposure to Agent Orange.

2.  Request that a specialist with appropriate knowledge and/or vocational training comment and describe the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting for the period from December 10, 2007 to February 26, 2009 based on the available evidence of record.  The virtual folder should be made available.  The report should be prepared and associated with the virtual folder.  

3.  Refer the Veteran's claim for a TDIU per § 4.16(b) to the Under Secretary for Benefits or the Director, Compensation Service, for extraschedular consideration as to whether his service-connected disabilities preclude the Veteran from participating in gainful employment for any period from December 10, 2007 to February 26, 2009.

4.  Schedule the Veteran for a videoconference hearing before a the undersigned Veterans Law Judge, if possible, regarding the issue of entitlement to an effective date earlier than June 25, 2014, for the grant of 100 percent for CAD status post myocardial infarction status post coronary artery bypass grafting
	
5.  Following the completion of the foregoing, review all pertinent evidence of record and readjudicate entitlement to service connection for a skin disability and entitlement to a TDIU.  If any benefit sought is denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


